DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.         Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 18-30, drawn to a method for treating cancer, the method comprising administering to a subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a heterodimeric Fc-fused protein comprising a first Fc region and a second Fc region of an immunoglobulin Fc (fragment crystallizable)  pair and the p40 and p35 subunits of IL-12, wherein the p40 and p35 subunits are each linked to the N-terminus or C- terminus of the Fc regions, and wherein CH3 domains of the first Fc region and the second Fc region each comprise one or more mutations promoting heterodimerization, classified in A61K 38/208.

Group II. Claims 31-52, drawn to a method of producing a heterodimeric Fc-fused protein, the method comprising: (a) introducing a polynucleotide encoding a heterodimeric Fc-fused protein comprising a first Fc region and a second Fc region of an immunoglobulin Fc (fragment crystallizable) pair and the p40 and p35 subunits of IL-12 into a cell, wherein the p40 and p35 subunits of IL-12 are linked separately to the first Fc region and the second Fc region, or 
wherein the p40 and p35 subunits of IL-12 are linked separately to the first Fc region and the second Fc region, or to the second Fc region and the first Fc region, respectively, wherein the p40 and p35 subunits are each linked to the N-terminus or C-terminus of the Fc regions, and wherein CH3 domains of the first Fc region and the second Fc region each comprise one or more mutations promoting heterodimerization, classified in C12N 15/00.

3.         The inventions are independent or distinct, each from the other because:
Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions I and II are independent and distinct, each from the other, because the methods are practiced with materially different starting agents, have different steps, and different goals. Furthermore, since each method has different goals, each method requires a non-coextensive search. 

and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

Species Election 
5.         This application contains claims directed to the following patentably distinctspecies of cancers selected from:
colorectal cancer, melanoma, breast cancer, pancreatic cancer, kidney cancer, prostate cancer, ovarian cancer, small intestine cancer, esophageal cancer, cervical cancer, lung cancer, lymphoma, and blood cancer.
The species are independent or distinct because claims to the different specieshave mutually exclusive characteristics. In addition, based on the current record, these
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable if Group I is elected. Currently, claims 18-28, and 30 are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented at
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646